FILED
                            NOT FOR PUBLICATION
                                                                              MAY 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERNEST TEKANG TEKANG,                            No.   20-73000

              Petitioner,                        Agency No. A203-710-049

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 9, 2022**
                                Portland, Oregon

Before: BERZON, TALLMAN, and CHRISTEN, Circuit Judges.

      Petitioner Ernest Tekang Tekang, a native and citizen of Cameroon, seeks

review of the Board of Immigration Appeals’ (BIA) final order affirming the

Immigration Judge’s (IJ) denial of Tekang’s application for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection pursuant to the Convention Against Torture (CAT). The

BIA affirmed the IJ’s adverse credibility finding and denial of Tekang’s

application. We have jurisdiction to review Tekang’s petition for review pursuant

to 8 U.S.C. § 1252, and we deny the petition. Because the parties are familiar with

the facts, we do not recount them here.

      Where, as here, the BIA cited Matter of Burbano, 20 I. & N. Dec. 872 (BIA

1994), “we review the IJ’s decision as if it were the BIA’s decision.” Alam v.

Garland, 11 F.4th 1133, 1135 (9th Cir. 2021) (en banc). The agency’s “factual

findings are ‘conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.’” Qui v. Barr, 944 F.3d 837, 842 (9th Cir. 2019)

(quoting 8 U.S.C. § 1252(b)(4)(B)), overruled on other grounds by Alam, 11 F.4th

at 1137.

      1. Tekang argues that substantial evidence does not support the agency’s

adverse credibility finding because the agency’s stated reasons were “flawed and,

in their totality, did not support” the finding. When assessing an applicant’s

credibility, the IJ must consider the totality of the circumstances, Alam, 11 F.4th at

1135, must provide “a legitimate articulable basis to question the petitioner’s

credibility, and must offer a specific, cogent reason for any stated disbelief,” Gui v.

INS, 280 F.3d 1217, 1225 (9th Cir. 2002) (quoting Osorio v. INS, 99 F.3d 928, 931


                                           2
(9th Cir. 1996)). Likewise, we “must look to the totality of the circumstances[]

and all relevant factors” when we review an IJ’s adverse credibility finding. Alam,

11 F.4th at 1137 (alteration in original) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

We also “afford a ‘healthy measure of deference to agency credibility

determinations,’ mindful that ‘IJs are in the best position to assess demeanor and

other credibility cues’” that we cannot assess on review. Manes v. Sessions, 875

F.3d 1261, 1263 (9th Cir. 2017) (per curiam) (quoting Shrestha v. Holder, 590

F.3d 1034, 1041 (9th Cir. 2010)).

      Here, the IJ concluded Tekang was not credible because his testimony was

generally implausible and lacked corroboration “with instances of evasive and

vague responses.” The IJ provided several specific, cogent reasons why he reached

this conclusion, and nothing in the record suggests the agency failed to consider

the totality of Tekang’s testimony and evidence, cf. Gonzalez-Caraveo v. Sessions,

882 F.3d 885, 895 (9th Cir. 2018) (“A general statement that the [agency]

considered all the evidence can suffice where nothing in the record indicates a

failure to consider all the evidence.”). For example, the IJ explained that Tekang

testified about “some points in an extremely detailed manner”—such as the fact he

remembered that police beat him for thirteen minutes in December 2018—yet his

testimony on other points was vague. Tekang could not offer details of the barber


                                          3
shop where he worked, including a description of its size, its layout, and the

material from which it was built, despite the barber shop being central to his story.

The IJ also concluded that parts of Tekang’s testimony were implausible,

especially those regarding Tekang’s ability to travel through the jungle for four

days only two months after he fractured his knee and his decision to reopen his

barbershop when warned not to. More specifically, Tekang testified that he

reopened the shop to support his family, but he also testified that he began saving

money in 2015 to travel to the United States and he was able to come up with

$10,000 within a matter of days when he fled to the United States. We conclude

that substantial evidence supports the agency’s adverse credibility finding.

      2. To qualify for asylum or withholding of removal, Tekang bore the burden

to demonstrate past persecution and/or a well-founded fear of future persecution.

See 8 C.F.R. §§ 1208.13(b), 1208.16(b). In light of the agency’s adverse

credibility finding, Tekang’s non-testimonial evidence failed to rehabilitate his

credibility or independently establish his eligibility for asylum and withholding of

removal. Thus, substantial evidence supports the agency’s denial of Tekang’s

asylum and withholding of removal claims.

      As for his CAT claim, Tekang bore the burden to prove it is “more likely

than not” that he would be tortured if removed to Cameroon, 8 C.F.R. §


                                          4
1208.16(c)(2), but he only points to his country conditions evidence as support for

his claim. Without the benefit of credible testimony, the country condition reports

alone do not demonstrate that it is more likely than not that Tekang will be tortured

if removed to Cameroon. Cf. Shrestha, 590 F.3d at 1048–49. Accordingly, we

conclude that substantial evidence supports the agency’s denial of Tekang’s claim

for CAT relief.

      PETITION FOR REVIEW DENIED.




                                          5